Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the 
Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what are the limitation “change in capacitance” refers back to or change in capacitance of which element as no capacitor is positively set forth?  Appropriate correction is required. Applicant’s specification [0071], recites both capacitance Ca and Cb. Paragraph [0079] also discusses two different capacitances although neither are specifically identified as Ca and Cb, i.e. “the capacitance between the first support section 521 and the stationary detection electrode 443B and the capacitance between the stationary detection electrode finger 53 and the movable detection electrode finger 51 can be made equal to each other.” Also see paragraphs [0095] – [0096], [0104] – [0106], and [0146].

Claims 2-14 recite the limitation “the angular velocity sensor according to claim 1”.  However, claim 1 recites “a gyro sensor”.  Therefore, claims 2-14 lack antecedent basis and it is not clear which feature claims 2-14 further limit. It is unclear if applicant intended for claim 1 to recite “angular velocity sensor” instead of “gyro sensor” or if the preamble of the dependent claims should be amended to recite the “gyro sensor”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,378,854 in view of Jomori et al. (US 2015/0308828 A1).
Regarding claim 1, U.S. Patent No. 11,378,854 teaches A gyro sensor comprising: 
three mutually orthogonal axes being defined as an X-axis, a Y-axis, and a Z-axis; a substrate; and an element section that is supported on the surface of the substrate orthogonal to the Z axis (via a plane orthogonal to x-axis means that the plane's normal vector is parallel to x-axis) and detects an angular velocity based on a change in capacitance, wherein the element section comprises: a first electrode including a first trunk part extending in a Y-axis direction along the Y-axis, and a plurality of first electrode fingers extending in the X-axis direction along the X-axis from an edge portion of the positive side of the X-axis of the first trunk part; and a spring extending in the Y-axis direction, wherein the first trunk part includes a first surface adjacent to the spring at an edge portion of the negative side of the X axis (a negative side of the X axis is parallel to the X axis or the other side of the X axis); and in a plan view from the Z-axis direction along the Z-axis, a distance between one end side of the first surface and the spring is different from a distance between another end side of the first surface and the spring.
U.S. Patent No. 11,378,854 does not teach wherein detects an angular velocity based on a change in capacitance.
Jomori teaches (Fig. 3) wherein detects an angular velocity based on a change in capacitance (see par. 0119, wherein the angular velocity, the two detection weights 32 and 33 are vibrated oppositely in the z-axis direction to cause changes in the respective distances between the two detection weights 32 and 33 and the detection electrodes and cause anti-phase changes in the capacitance values of two capacitors formed between the two detection weights 32 and 33 and the detection electrode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor taught by U.S. Patent No. 11,378,854 to have the detects an angular velocity based on a change in capacitance as taught by Jomori in order to better calculate the time how long it takes for something to rotate through a certain angular displacement so that the angular velocity is detected using a differential output of signals showing the changes in the two capacitance values as taught by Jomori (see pars. 0008-0010).

Regarding claim 1 the U.S. Patent No. 11,378,854 teaches the claimed limitations as outlined in the chart below.
This is a provisional nonstatutory double patenting rejection. The gyro sensor and angular velocity sensor may be interpreted to be equivalents.

Instant application
U.S. Patent No. 11,378,584
Claim 1. A gyro sensor comprising: 
three mutually orthogonal axes being defined as an X-axis, a Y-axis, and a Z-axis; a substrate; and an element section that is supported on the surface of the substrate orthogonal to the Z axis and detects an angular velocity based on a change in capacitance, wherein the element section comprises: a first electrode including a first trunk part extending in a Y-axis direction along the Y-axis, and a plurality of first electrode fingers extending in the X-axis direction along the X-axis from an edge portion of the positive side of the X-axis of the first trunk part; and a spring extending in the Y-axis direction, wherein the first trunk part includes a first surface adjacent to the spring at an edge portion of the negative side of the X axis; and in a plan view from the Z-axis direction along the Z-axis, a distance between one end side of the first surface and the spring is different from a distance between another end side of the first surface and the spring.
Claim 1. An angular velocity sensor comprising: a substrate having a thickness in a direction parallel to a Z axis which is one of three axes that are perpendicular to each other and include an X axis, a Y axis and the Z axis; a detection section including: a first detection electrode supported by the substrate to be translatable in a direction parallel to the X axis; and a second detection electrode fixed to the substrate and interdigitated with the first detection electrode; and a driver supported by the substrate and configured to drive the detection section, wherein the first detection electrode is supported by: a first spring section that is elongated in a direction parallel to the Y axis from a first turned-back part, the first spring section being displaceable in a direction parallel to the X axis; and a second spring section that is elongated in a direction parallel to the Y axis from a second turned-back part, the second spring section being displaceable in a direction parallel to the X axis, the first spring section is fixed to the substrate by a first anchor, the second spring section is fixed to the substrate by a second anchor, the first turned-back part is closer to the second spring section than the first anchor is in a direction parallel to the Y axis, the detection section includes: a first surface facing the first spring section in a direction parallel to the X axis; and a second surface located inwardly toward the second spring section relative to the first surface in a direction parallel to the Y axis, and a distance in a direction parallel to the X axis between the first surface and the first spring section is longer than a distance in the direction parallel to the X axis between the first spring section and a plane of the second surface in a direction parallel to the Y axis.


Examiner’s Note: The instant application is the continuation of parent application 16/285,793 and now U.S. Patent No. 11,378,584.  However, application 16/285,793 allowed limitations of claim 1 wherein the structure of first and second spring section of a detection section of the angular velocity sensor of the substrate.  Similarity of claim 1 of the instant application which disclose an element section that support on the surface of the substrate which detects an angular velocity based on a change in capacitance of the same substrate structure as allowed in application 16/285,793 on 01/18/2022. In addition, the Prior Arts from previous application 16/285,793, Uchiyama et al. & Jomori et al. (US 2015/0308828 A1) they all corresponds to the claimed angular velocity sensor.  However, since Uchiyama et al. & Jomori et al. (US 2015/0308828 A1) fail to disclose the limitations of claims 2-14.  Therefore, it is clearly that dependent claims 2-14 patently define over the above cited arts for at least the reason that the cited arts fail to disclose at least the features emphasized in the Office Action mailed 01/18/2022.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571) 272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		October 7, 2022.
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2858